Citation Nr: 9919381	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound to the left foot.  

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1954. 

This case comes before the Board of Veterans' Appeal (Board) 
by means of a June 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein it was determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a gunshot wound of the left 
foot and service connection for a neck disability and a back 
disability were denied.  The veteran appeals this decisions.  

The issues of service connection for a neck disability and 
service connection for a back disability will be addressed in 
the REMAND following the decision.  


FINDINGS OF FACT

1.  Service connection for service connection of a gunshot 
wound to the left foot was denied by the RO by means of an 
April 1955 rating decision.
 
2.  The evidence received subsequent to April 1955, with 
regard to the appellant's claim for service connection for a 
gunshot wound to the left foot is either not new or not 
relevant.


CONCLUSIONS OF LAW

1.  The RO's rating decision of April 1955, wherein service 
connection for a gunshot wound to the left foot was denied, 
is final.  38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the RO's April 1955 
rating decision does not serve to reopen the veteran's claim 
for service connection for a gunshot wound to the left foot.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim. See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a gunshot wound to the left foot was 
denied by the RO by means of a rating decision rendered in 
April 1955 as the evidence showed that the veteran received 
the wound prior to service in a hunting accident and that 
this preexisting condition was not aggravated by service.  
The record shows that the appellant was so notified of the 
RO's decision.   At that time, the RO considered the evidence 
of record, which included the veteran's service medical 
records.  The record does not show that a notice of 
disagreement was filed or that an appeal was perfected within 
one year after notification of the RO's decision.  Therefore, 
the decision of April 1955 became final in April 1956.  
38 C.F.R. § 3.104 (1998).
 
The evidence received subsequent to April 1955 consists of 
various statements by the veteran reiterating his claim that 
his gunshot wound was aggravated by service, service 
personnel and medical records, and unrelated medical evidence 
in conjunction with a back injury.  

The veteran's statements are not new, in that they do not 
present information that had not previously been know.  The 
Board notes that in a letter of February 1993, Dr. Carey 
Christensen Hitt stated that the veteran had told him, 
through a recitation of his history, that he had aggravated 
his gunshot wound in service; however, the evidence does not 
show that the veteran received any treatment.  Similarly, Dr. 
Hitt did not make offer opinions as to the nature or etiology 
of the veteran's gunshot wound; he merely memorialized the 
history given him by the veteran.  As his statements do not 
contain new information, the Board accordingly must conclude 
that the veteran's claim for service connection has not been 
reopened because of his statements which are merely 
cumulative of his prior claims.  

The veteran's claims folder also contains service personnel 
records and service medical records.  The service personnel 
record are new, in that they present material that had not 
previously been associated with the veteran's claims folder; 
however, they are not material.  The personnel records make 
no mention to the veteran's gunshot wound and are not 
probative to the issue of service connection for this 
disability.  The veteran's service medical records are not 
new.  They are merely duplicate copies of records which were 
previously associated with the veteran's claims folder at the 
time of the RO's April 1955 decision.

The Board notes that the post-service medical records are 
new, as they had not previously been considered.  However, 
however, they are not material as they concern an unrelated 
back condition.  The post-service medical records do not 
include any treatment reports or opinions as to the etiology 
of any foot disability.  Therefore, these records are not 
probative or material to the issue at hand. 

 Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection of a 
gunshot wound to the left foot.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a gunshot 
wound to the left foot.

 
REMAND

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1996), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran alleges that he has current neck and back 
disabilities for which service connection should be granted.  
It is noted that a private medical doctor, Dr. Robert Gray, 
has indicated that he treated the veteran for back and neck 
injuries sustained in an automobile accident while in 
service.  However, the statement indicates that no clinical 
treatment records are available.  Additionally, service 
medical records indicate that the veteran sought treatment 
for a "sore neck" following an automobile accident in 
August 1952.  However, the evidence also indicates that the 
veteran was involved in a subsequent automobile accident in 
1991 which resulted in a back injury.  

After a review of the record, it is the opinion of the Board 
that additional development of the evidence would be helpful.  
In particular, the Board is of the opinion that a VA 
examination would be probative. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his neck and 
back, both prior to and subsequent to his 
period of active service.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records, if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for his left knee.  

3.  Following receipt of all such 
records, the veteran should be accorded a 
VA orthopedic examination of his back and 
neck.  The examiner should initially 
identify the nature of any current neck 
or back disability.  If a neck or back 
disability is shown on examination, the 
examiner should then ascertain whether 
that current disability represents 
inservice aggravation of a pre-service 
neck or back disability, whether the 
current neck or back disability began or 
is etiologically related to the veteran's 
service.  The veteran's claims folder is 
to be furnished to the examiner, prior to 
his or her examination of the veteran, 
for review and referral.

4.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted on behalf of 
the veteran's claim while his case is in 
remand status.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a neck or 
back disability can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The Board wished to thank the RO for its assistance in this 
matter, and trusts that the RO will attend to the requested 
development in a timely manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

